                                                                      Case 2:20-cv-01843-DLR Document 1 Filed 09/21/20 Page 1 of 8




                                                               1   Chad Conelly, SBN 022394
                                                               2   MOLEVER CONELLY PLLC
                                                                   Indian Bend Corporate Centre
                                                               3   8161 E. Indian Bend Road, Suite 103
                                                                   Scottsdale, Arizona 85250
                                                               4
                                                                   Telephone: 480-268-2658
                                                               5   cc@arizonalegal.com
                                                                   Attorneys for Plaintiff
                                                               6
                                                                                          IN THE UNITED STATES DISTRICT COURT
                                                               7
                                                                                               FOR THE DISTRICT OF ARIZONA
                                                               8

                                                               9    David Paris,                                         No.:
                                                              10
                                                                                             Plaintiff,
                                                              11
                       8161 E. Indian Bend Road | Suite 103
MOLEVER CONELLY PLLC




                                                              12    v.
                          Indian Bend Corporate Centre




                                                                                                                                    COMPLAINT
                            Scottsdale, Arizona 85250




                                                              13    IceArizona Hockey Co. LLC; Grant
                                                                    Buckborough and Jane Doe
                                                              14
                                                                    Buckborough, husband and wife; Patrick
                                                              15    Murphy and Jane Doe Murphy, husband
                                                                    and wife; John Does 1-10; Jane Does 1-
                                                              16    10; and ABC Entities 1-10,
                                                              17
                                                                                             Defendants.
                                                              18

                                                              19            Plaintiff alleges as follows:
                                                              20                                    NATURE OF THE ACTION
                                                              21            1.       Plaintiff David Paris is seeking judgment, relief and damages under the Fair
                                                              22   Labor Standards Act and Arizona law based on the unlawful conduct of his former
                                                              23   employer, IceArizona Hockey Co. LLC (the “Arizona Coyotes”), where he worked in
                                                              24   inside sales as a Premium Seating Manager.
                                                              25            2.       The Arizona Coyotes unlawfully classified Mr. Paris as a non-exempt
                                                              26   employee under the FLSA and failed to pay him overtime compensation required under
                                                              27   the FLSA, 29 U.S.C. § 201 et seq., and failed to pay Mr. Paris all his earned wages as
                                                              28   required under Arizona law, 23 A.R.S. § 350 et seq.

                                                                                                                1
                                                                   4849-1843-9628, v. 1
                                                                      Case 2:20-cv-01843-DLR Document 1 Filed 09/21/20 Page 2 of 8




                                                               1                           PARTIES, VENUE, AND JURISDICTION
                                                               2            3.       David Paris is a resident of Maricopa County, Arizona.
                                                               3            4.       Defendant the Arizona Coyotes is a foreign limited liability company
                                                               4   authorized to do business in Arizona.
                                                               5            5.       At all times relevant to the allegations in this Complaint, the Arizona
                                                               6   Coyotes conducted business in Maricopa County, Arizona.
                                                               7            6.       At all times relevant to the allegations in this Complaint, the Arizona
                                                               8   Coyotes was an employer within the meaning of the FLSA, 29 U.S.C. § 203(d), as to Mr.
                                                               9   Paris.
                                                              10            7.       Defendants Grant Buckborough and Jane Doe Buckborough are husband
                                                              11   and wife who, upon information and belief are, and at all times relevant to this
                       8161 E. Indian Bend Road | Suite 103
MOLEVER CONELLY PLLC




                                                              12   Complaint were, residents of Maricopa County, Arizona.
                          Indian Bend Corporate Centre

                            Scottsdale, Arizona 85250




                                                              13            8.       Upon information and belief, at all times relevant to the allegations in this
                                                              14   Complaint, Grant Buckborough was the Vice President, Premium & Suite Sales for the
                                                              15   Arizona Coyotes.
                                                              16            9.       Upon information and belief, at all times relevant to the allegations in this
                                                              17   Complaint, Grant Buckborough acted directly or indirectly in the interest of the Arizona
                                                              18   Coyotes in relation to its employees, including hiring and firing employees, exercising
                                                              19   day-to-day authority and control over the terms and conditions of employment, and
                                                              20   exercising control over aspects of the Arizona Coyotes’ business. As such, Grant
                                                              21   Buckborough is individually liable as an employer under 29 U.S.C. § 203(d) for back
                                                              22   wages, liquidated damages and other damages owed to Mr. Paris.
                                                              23            10.      Grant Buckborough was a manager of Mr. Paris with decision-making
                                                              24   authority concerning Mr. Paris’s employment and/or compensation.
                                                              25            11.      Grant Buckborough was acting on behalf of, and for the benefit of, the
                                                              26   marital community comprised of himself and Defendant Jane Doe Buckborough, whose
                                                              27   true name will be inserted upon discovery.
                                                              28

                                                                                                                 2
                                                                   4849-1843-9628, v. 1
                                                                      Case 2:20-cv-01843-DLR Document 1 Filed 09/21/20 Page 3 of 8




                                                               1            12.      The marital community of Grant and Jane Doe Buckborough is liable for
                                                               2   the acts and omissions of Grant Buckborough as alleged in this Complaint.
                                                               3            13.      Defendants Patrick Murphy and Jane Doe Murphy are husband and wife
                                                               4   who, upon information and belief are, and at all times relevant to this Complaint were,
                                                               5   residents of Maricopa County, Arizona.
                                                               6            14.      Upon information and belief, at all times relevant to the allegations in this
                                                               7   Complaint, Patrick Murphy was the President, Business Operations, Strategy and
                                                               8   Development for the Arizona Coyotes.
                                                               9            15.      Upon information and belief, at all times relevant to the allegations in this
                                                              10   Complaint, Patrick Murphy acted directly or indirectly in the interest of the Arizona
                                                              11   Coyotes in relation to its employees, including hiring and firing employees, exercising
                       8161 E. Indian Bend Road | Suite 103
MOLEVER CONELLY PLLC




                                                              12   day-to-day authority and control over the terms and conditions of employment, and
                          Indian Bend Corporate Centre

                            Scottsdale, Arizona 85250




                                                              13   exercising control over aspects of the Arizona Coyotes’ business. As such, Patrick
                                                              14   Murphy is individually liable as an employer under 29 U.S.C. § 203(d) for back wages,
                                                              15   liquidated damages and other damages owed to Mr. Paris.
                                                              16            16.      Patrick Murphy was a manager of Mr. Paris with decision-making authority
                                                              17   concerning Mr. Paris’s employment and/or compensation.
                                                              18            17.      Patrick Murphy was acting on behalf of, and for the benefit of, the marital
                                                              19   community comprised of himself and Defendant Jane Doe Murphy, whose true name
                                                              20   will be inserted upon discovery.
                                                              21            18.      The marital community of Patrick and Jane Doe Murphy is liable for the
                                                              22   acts and omissions of Patrick Murphy as alleged in this Complaint.
                                                              23            19.      John Does 1-10; Jane Does 1-10; and ABC Entities 1-10 are fictitiously
                                                              24   named Defendants who have, or may have, liability for some or all events giving rise to
                                                              25   this litigation. If Mr. Paris identifies any other individuals or entities that are liable to him,
                                                              26   he will amend this Complaint to name them as Defendants.
                                                              27

                                                              28

                                                                                                                 3
                                                                   4849-1843-9628, v. 1
                                                                      Case 2:20-cv-01843-DLR Document 1 Filed 09/21/20 Page 4 of 8




                                                               1             20.     At all times relevant to the allegations in this Complaint, the Arizona
                                                               2   Coyotes employed employees engaged in commerce or in the production of goods for
                                                               3   commerce or in handling, selling, or otherwise working on goods or materials that have
                                                               4   been moved in or produce for commerce by any person.
                                                               5             21.     At all times relevant to the allegations in this Complaint, the Arizona
                                                               6   Coyotes has been an “enterprise” as defined in the FLSA, 29 U.S.C. § 203(r), with
                                                               7   business activities that are related and performed through unified operation or common
                                                               8   control for a common business purpose.
                                                               9             22.     At all times relevant to the allegations in this Complaint, the Arizona
                                                              10   Coyotes has been engaged in the operation of an enterprise whose annual gross volume
                                                              11   of sales made or business done was not less than $500,000. As such, the Arizona Coyotes
                       8161 E. Indian Bend Road | Suite 103
MOLEVER CONELLY PLLC




                                                              12   is and has been an enterprise engaged in commerce or in the production of goods for
                          Indian Bend Corporate Centre

                            Scottsdale, Arizona 85250




                                                              13   commerce within the meaning of the FLSA, 29 U.S.C. § 203(s).
                                                              14             23.     This Court has jurisdiction over Plaintiff’s claims under 29 U.S.C. § 207
                                                              15   (Fair Labor Standards Act) and 28 U.S.C. § 1331 (federal question), and supplemental
                                                              16   jurisdiction under 28 U.S.C. § 1367 over Plaintiff’s claim for violation of 23 A.R.S. § 350
                                                              17   et seq.
                                                              18             24.     This Court has personal jurisdiction over the parties.
                                                              19             25.     Venue in this Court is proper.
                                                              20                                     GENERAL ALLEGATIONS
                                                              21             26.     Mr. Paris realleges every allegation set forth previously in this Complaint as
                                                              22   if set forth in this paragraph.
                                                              23             27.     Mr. Paris worked in inside sales for the Arizona Coyotes from
                                                              24   approximately October 2003 to August 21, 2020.
                                                              25             28.     For the last approximate five years of his employment, he was a Premium
                                                              26   Seating Manager.
                                                              27

                                                              28

                                                                                                                 4
                                                                   4849-1843-9628, v. 1
                                                                      Case 2:20-cv-01843-DLR Document 1 Filed 09/21/20 Page 5 of 8




                                                               1            29.      Mr. Paris’s primary duties were to sell premium products to Arizona
                                                               2   Coyotes’ customers, which included glass seats, suite level club seating, loge boxes and
                                                               3   tables, and suites and suite packages.
                                                               4            30.      Mr. Paris’s job duties included making sales and marketing calls and
                                                               5   communications to both current and prospective customers, telephone and internet
                                                               6   response to customer requests and issues, communicating with customers regarding
                                                               7   products, and attending meetings and events to fulfill customer demands and
                                                               8   expectations.
                                                               9            31.      Mr. Paris primarily performed his duties at the Arizona Coyotes’ offices
                                                              10   located in Glendale, Arizona.
                                                              11            32.      Mr. Paris only occasionally performed sales duties away from the Arizona
                       8161 E. Indian Bend Road | Suite 103
MOLEVER CONELLY PLLC




                                                              12   Coyotes’ offices located in Glendale, Arizona.
                          Indian Bend Corporate Centre

                            Scottsdale, Arizona 85250




                                                              13            33.      During the time Mr. Paris worked for Defendants, he frequently worked
                                                              14   over 40 hours each week.
                                                              15            34.      Defendants failed to pay Mr. Paris for all his earnings.
                                                              16                                     FIRST CAUSE OF ACTION
                                                              17                             Violation of the Fair Labor Standards Act
                                                              18            35.      Mr. Paris realleges every allegation set forth previously in this Complaint as
                                                              19   if set forth in this paragraph.
                                                              20            36.      Mr. Paris was a non-exempt employee under the FLSA when he worked
                                                              21   for Defendants.
                                                              22            37.      Defendants improperly characterized Mr. Paris as an exempt employee
                                                              23   under the FMLA.
                                                              24            38.      Defendants willfully and repeatedly violated the FLSA, 29 U.S.C. §§ 207
                                                              25   and 215(a)(2), by failing to pay Mr. Paris at rates not less than one and one-half times his
                                                              26   regular rate of pay in workweeks when he worked more than 40 hours.
                                                              27            39.      Defendants willfully violated the records-keeping requirements of the
                                                              28   FLSA, 29 U.S.C. §§ 211 and 215(a)(5), by failing to maintain, keep, make available, and

                                                                                                                 5
                                                                   4849-1843-9628, v. 1
                                                                      Case 2:20-cv-01843-DLR Document 1 Filed 09/21/20 Page 6 of 8




                                                               1   preserve records about Mr. Paris’s wages, hours, and other conditions and practices of
                                                               2   employment.
                                                               3            40.      Defendants’ violations of the FLSA were willful in nature.
                                                               4            41.      Defendants intentionally, with reckless disregard for their responsibilities
                                                               5   under the FLSA, and without good cause, failed to pay Mr. Paris his proper wages
                                                               6   including proper overtime pay.
                                                               7            42.      As a result of the FLSA violations, Defendants withheld unpaid overtime
                                                               8   compensation from Mr. Paris.
                                                               9            43.      Under 29 U.S.C. § 216(b), Defendants are liable to Mr. Paris in the amount
                                                              10   of his unpaid overtime compensation and an additional equal amount as liquidated
                                                              11   damages.
                       8161 E. Indian Bend Road | Suite 103
MOLEVER CONELLY PLLC




                                                              12            44.      Under 29 U.S.C. § 217, Mr. Paris is entitled to an injunction against
                          Indian Bend Corporate Centre

                            Scottsdale, Arizona 85250




                                                              13   Defendants enjoining and retraining any continued withholding of unpaid overtime
                                                              14   compensation due under the FLSA.
                                                              15                                  SECOND CAUSE OF ACTION
                                                              16                               Violation of the Arizona Wage Statutes
                                                              17            45.      Mr. Paris realleges every allegation set forth previously in this Complaint as
                                                              18   if set forth in this paragraph.
                                                              19            46.      Defendants failed to pay Mr. Paris all the “wages” he earned under 23
                                                              20   A.R.S. § 350 et seq.
                                                              21            47.      Defendants failed to pay Mr. Paris all his wages in a timely manner in
                                                              22   violation of 23 A.R.S. § 351.
                                                              23            48.      Defendants violated 23 A.R.S. § 352 by withholding overtime wages Mr.
                                                              24   Paris earned.
                                                              25            49.      Defendants violated 23 A.R.S. § 353 by failing to pay Mr. Paris all the
                                                              26   overtime wages he earned.
                                                              27            50.      Defendants are each liable to Mr. Paris for an amount that is treble the
                                                              28   amount of his unpaid wages.

                                                                                                                 6
                                                                   4849-1843-9628, v. 1
                                                                      Case 2:20-cv-01843-DLR Document 1 Filed 09/21/20 Page 7 of 8




                                                               1                                            JURY DEMAND
                                                               2            51.      Mr. Paris requests trial by jury.
                                                               3            WHEREFORE, Mr. Paris requests the Court enter judgment in his favor against
                                                               4   Defendants, and each of them, as follows:
                                                               5              A.     Awarding Plaintiff overtime compensation in the amount due for all his
                                                               6                     time worked more than 40 hours per week at rates not less than one and
                                                               7                     one-half times his regular rate of pay in workweeks when he worked more
                                                               8                     than 40 hours, plus pre-judgment and post-judgment interest at the highest
                                                               9                     legal rate;
                                                              10              B.     Awarding Plaintiff liquidated damages in an amount equal to the overtime
                                                              11                     award, plus pre-judgment and post-judgment interest at the highest legal
                       8161 E. Indian Bend Road | Suite 103
MOLEVER CONELLY PLLC




                                                              12                     rate;
                          Indian Bend Corporate Centre

                            Scottsdale, Arizona 85250




                                                              13              C.     Awarding Plaintiff treble the amount of his unpaid compensation;
                                                              14              D.     For an order under 29 U.S.C. § 217 permanently enjoining and retraining
                                                              15                     Defendants, and each of them, from any continued withholding of unpaid
                                                              16                     overtime compensation due to Mr. Paris under the FLSA;
                                                              17              E.     For all other damages permissible under the FLSA and the Arizona wage
                                                              18                     statutes;
                                                              19              F.     Awarding Plaintiff his reasonable attorneys’ fees and the costs of this
                                                              20                     action, plus interest at the highest legal rate;
                                                              21              G.     For all reasonable post-judgment costs and attorneys’ fees Plaintiff incurs
                                                              22                     in pursuing collection of his judgment, subject to review of the court as to
                                                              23                     their reasonableness under the standards governing the award of attorney’
                                                              24                     fees;
                                                              25              H.     For the continuing jurisdiction of the court to review and determine the
                                                              26                     reasonableness of any post-judgment costs and attorneys’ fees Plaintiff
                                                              27                     seeks; and
                                                              28

                                                                                                                  7
                                                                   4849-1843-9628, v. 1
                                                                      Case 2:20-cv-01843-DLR Document 1 Filed 09/21/20 Page 8 of 8




                                                               1              I.     For any other relief as the court may deem just and proper under the
                                                               2                     circumstances.
                                                               3            DATED: September 21, 2020.
                                                               4                                              MOLEVER CONELLY PLLC
                                                               5

                                                               6                                              By: s/ Chad Conelly / 022394
                                                                                                                      Chad Conelly
                                                               7
                                                                                                                      Attorneys for Plaintiff
                                                               8

                                                               9

                                                              10

                                                              11
                       8161 E. Indian Bend Road | Suite 103
MOLEVER CONELLY PLLC




                                                              12
                          Indian Bend Corporate Centre

                            Scottsdale, Arizona 85250




                                                              13

                                                              14

                                                              15

                                                              16

                                                              17

                                                              18

                                                              19

                                                              20

                                                              21

                                                              22

                                                              23

                                                              24

                                                              25

                                                              26

                                                              27

                                                              28

                                                                                                               8
                                                                   4849-1843-9628, v. 1
